2 F.3d 1155
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.Billy Lee SMITH, Appellant.
No. 93-1724.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 18, 1993.Filed:  August 24, 1993.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Billy Lee Smith appeals his conviction for possession of ephedrine with intent to manufacture methamphetamine in violation of 21 U.S.C. Sec. 841(d)(1).  Smith contends the evidence is insufficient to support the jury's verdict.  Having carefully considered the record and the briefs of the parties, we uphold Smith's conviction.  See 8th Cir.  R. 47B.